COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-270-CV



IN RE JOHN ECHOLS AND SOUTHWESTERN 				 RELATORS

COMPOSITE STRUCTURES, INC.	



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus is denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.





DIXON HOLMAN

JUSTICE



PANEL  B:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ. 



HOLMAN, J. would request a response.



DELIVERED:  June 30, 2008  

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.